

116 HR 5433 IH: Transparency in Executive Branch Official Finances Act
U.S. House of Representatives
2019-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5433IN THE HOUSE OF REPRESENTATIVESDecember 13, 2019Ms. Porter (for herself and Mr. Rose of New York) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committees on Ways and Means, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the disclosure of foreign business interests of senior Government officials and their
			 spouses and family members, to require the President and Vice President to
			 disclose their tax returns, to prevent political appointees from receiving
			 payments from foreign entities, and for other purposes.
	
 1.Short titleThis Act may be cited as the Transparency in Executive Branch Official Finances Act. 2.Disclosure of foreign financial interests (a)In generalSection 102 of the Ethics in Government Act of 1978 (5 U.S.C. App. 102) is amended by adding at the end the following:
				
					(j)
 (1)Any report filed pursuant to section 101(d) by a senior Government official shall include— (A)a description of any foreign business relationship of the official or spouse or member of family of the official;
 (B)with respect to any member of family of the official, the information required to be disclosed with respect to a spouse of the official under this title, including those under section 102(e); and
 (C)a disclosure on whether the official or spouse or member of family of the official owns— (i)either directly or in combination with the holdings of any trust controlled by the member, ten percent or more of the outstanding shares in a private enterprise or corporation; or
 (ii)any intellectual property (including any trademark, copyright, or patent) protected or enforced by a foreign country.
 (2)With respect to any affirmative disclosure made under paragraph (1)(C)(i), the disclosure shall include—
 (A)the name of any applicable private enterprise or corporation; (B)whether the private enterprise or corporation has engaged in, during the previous 5 years, any business dealing (including any sale, purchase, rental, disposition or exchange of any goods, services, or property, any license, permit, grant or benefit transaction) equal to or greater than $25,000 with a publicly traded company with foreign majority shareholders, a foreign-owned business, an organization associated with a foreign-owned business, or a foreign national; and
 (C)with respect to any affirmative disclosure under subparagraph (B), a list of any applicable publicly traded company with foreign majority shareholders, foreign-owned business, organization associated with a foreign-owned business, or foreign national.
 (3)With respect to any affirmative disclosure made under paragraph (1)(C)(ii), a description of the applicable intellectual property.
 (4)In this subsection— (A)the term foreign business relationship, when used in connection with a senior Government official or their spouse or member of family, means any instance where the official, spouse, or member of family (as the case may be) holds any position with—
 (i)a publicly traded company with foreign majority shareholders; or (ii)a foreign-owned business or an organization associated with a foreign-owned business;
 (B)the term foreign-owned business means a partnership, association, corporation, organization, or other combination of persons organized under the laws of or having its principal place of business in a foreign country;
 (C)the term member of family, when used in connection with a senior Government official, means a parent, sibling, child (including an adopted child or a step-child), aunt, uncle, or first cousin of the official; and
 (D)the term senior Government official means— (i)the President;
 (ii)the Vice President; and (iii)any political appointee (as that term is defined in section 221(c)(2) of title 18, United States Code)..
 (b)ApplicationThe amendment made by subsection (a) shall apply to any report filed pursuant to section 101(d) of the Ethics in Government Act of 1978 (5 U.S.C. App. 101(d)) after the date of enactment of this Act.
			3.Disclosure of tax returns of President and Vice President and candidates
 (a)In generalSection 102 of the Ethics in Government Act of 1978 (5 U.S.C. App.), as amended by section 1, is further amended by adding at the end the following:
				
					(k)
 (1)Any report filed pursuant to section 101(d) by the President or the Vice President shall include the President’s or Vice President’s (as the case may be) return of Federal income tax for the previous 5 taxable years.
 (2)Any report filed pursuant to section 101(c) by an individual who is a candidate for the office of President or Vice President shall include the individual’s return of Federal income tax for the previous 5 taxable years.
 (3)The Director of the Office of Government Ethics may issue regulations authorizing the redaction of personal information as the Director deems necessary to prevent identity theft or physical danger from disclosure of tax returns required under paragraphs (1) and (2).
 (4)Not later than 30 days after the date that any tax returns are submitted by the President or Vice President pursuant to paragraph (1) or an individual who is a candidate for the office of President or Vice President pursuant to paragraph (2), the Director shall publish such tax returns on the public Internet website of the Office..
 (b)Disclosure permittedSection 6103(i) of the Internal Revenue Code of 1986 is amended by adding at the end the following:  (9)Disclosure of tax returns under the Ethics in Government Act of 1978The Director of the Office of Government Ethics may publicly disclose returns described in section 102(k) of the Ethics in Government Act of 1978 (5 U.S.C. App. 102(k)) to the extent such returns are required to be made available pursuant to such section..
 (c)ApplicationThe amendments made by subsections (a) and (b) shall apply to any report filed pursuant to section 101(c) or 101(d) of the Ethics in Government Act of 1978 and any disclosure made under section 6103(i) of the Internal Revenue Code of 1986, respectively, after the date of enactment of this Act.
			4.Prohibition on receipt of payments from foreign entities
 (a)In generalTitle 18, United States Code, is amended by inserting after section 220 the following:  221.Prohibition on receipt of payments from foreign entities (a)In generalWhoever, being a political appointee, solicits or receives any payment (in cash or in kind) from any foreign-owned business, any organization affiliated with a foreign-owned business, any organization affiliated with a foreign government, or a foreign national, shall be subject to the penalties set forth in section 216.
 (b)ExceptionsThis section does not apply to— (1)any payment (including interest, dividends, or capital gains) resulting from an investment in any stock, mutual fund, or trust described in section 401(a) of the Internal Revenue Code of 1986 which is exempt from taxation under section 501(a) of such Code (including the Thrift Savings Plan under subchapter III of chapter 84 of title 5); or
 (2)any discounts, rebates, or promotional offerings associated with a bona-fide transaction with a foreign-owned business or an organization associated with a foreign-owned business.
 (c)DefinitionsIn this section— (1)the term foreign-owned business has the meaning given that term in section 102(j)(3)(B) of the Ethics in Government Act of 1978; and
 (2)the term political appointee means any individual within the executive branch of Government— (A)appointed by the President, by and with the advice and consent of the Senate;
 (B)occupying a position in the Senior Executive Service as a noncareer appointee (as such term is defined in section 3132(a) of title 5);
 (C)occupying a senior position of a confidential or policy-determining character under schedule C of subpart C of part 213 of title 5, Code of Federal Regulations; or
 (D)occupying any other position which has been excepted from the competitive service by reason of its confidential, policy-determining, policy-making, or policy-advocating character.
								.
 (b)Clerical amendmentThe table of sections for chapter 11 of such title is amended by inserting after the item relating to section 220 the following new item:
				
					
						221. Prohibition on receipt of payments from foreign entities..
 (c)ApplicationThe amendment made by subsection (a) shall apply to any payment described under section 221 of title 18, United States Code, as added by subsection (a), received by a political appointee after the date of enactment of this Act.
			